RANDALL, Judge
(concurring specially)-
I concur in the result. The majority correctly found its way between MinmStat. § 609.583 (2010) and MinmStat. § 609.582, subd. la (2010), albeit a path made murky by the overlapping nuances between the two statutes.
I write separately to emphasize that the plea agreement of record was not intelligent and was not voluntary, and therefore respondent should have the right to withdraw her guilty plea and start over. The district court and defense counsel were misled into believing that appellant had the right to argue in good faith for leniency (not a guarantee of leniency, but the right to argue for leniency) and that the district court had the right to consider those arguments and take them into account in fashioning an appropriate sentence. This turned out not to be the case.
Respondent made a compelling argument and the district court recognized that this case is not what the legislature had in mind when it defined the serious crime of “burglary.” Respondent was fighting with her boyfriend (the record shows they were still in a relationship at the time of sentencing and he was pushing neither for harshness nor damaged-property restitution). Unfortunately, it was outside his house. If this had happened at a bar, or in another public place, it might never have been called in, much less charged out at a *24felony level. Respondent fought with her boyfriend and then went outside and “keyed” his car. There is nothing in the record to indicate that she “sent him to the hospital” or otherwise seriously injured him. The state, rather than charging simple assault or disorderly conduct or misdemeanor criminal damage to property, and getting rid of this case at that level, chose to charge, as the majority points out, two serious counts of burglary, one count of harassment, and one count of assault. The record does not explain why the plea agreement ended up revolving around first-degree burglary of an occupied building, Minn.Stat. § 609.582, subd. la, rather than some other criminal statute, which would have obviated the need for an appeal.
The district court gave a thoughtful and fair sentence properly reflecting the facts of the crime. There was a stay of imposition of sentence, 10 years of probation, 60 days in the workhouse with 15 days to be served in custody and the remaining days to be served in alternative service. That carefully fashioned sentence reflected all that this case was worth.
As the majority points out, respondent argues that the essence of the plea agreement was that she had the right to argue for leniency at sentencing. Respondent argues in her brief that the prosecutor stated, “It’s my understanding that alternatives to sentencing were up to the Court.”
There was no good-faith plea agreement here. As the state argues vigorously on appeal, regardless of the facts, the district court had absolutely no authority to listen to respondent’s argument for leniency and that the district court’s hands were tied by Minn.Stat. § 609.582, subd. 1(a), and the court could do nothing else. The way I interpret the ABA Standards, the state had an obligation to the district court to inform the court before sentencing that the mitigating facts of this so-called home-invasion burglary were irrelevant, that any argument the defendant might make for leniency would be irrelevant, and that only the mandatory minimum sentence, or something more severe, could be imposed. See American Bar Association, ABA Standards for Criminal Justice Prosecution Function and Defense Function, Standard 3-1.2(b) (stating that the prosecutor is an “officer of the court”), 3-2.8(a) (stating that the prosecutor “should not intentionally misrepresent matters of fact or law to the court”) (3d ed.1993).
To me, as a matter of absolute certainty, respondent’s guilty plea was premised on her belief that she would have the right to make a good-faith argument for leniency in sentencing and the possibility existed that she might get her way. That was the plea agreement respondent thought she made with the state. That was not the plea agreement the state felt compelled to abide by, as seen by the arguments the state made on appeal. To me, it never should have gotten this far. The state should have advised the district court from the outset that, in its opinion, the district court had no discretion in sentencing to do anything but sentence respondent to the mandatory minimum, all equity arguments notwithstanding.
I concur in the result, but I strongly urge respondent to move the district court to withdraw her guilty plea, enter a plea of not guilty, and start all over.